Case 18-10482 Doc 164 Filed 12/13/18 Entered 12/13/18 12:55:28 Main Document Page 1 of 9



                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                                CASE NO. 18-10482

   TY DWAYNE ANGERON                                                     SECTION “B”

            DEBTOR                                                       CHAPTER 11
                                                                         SMALL BUSINESS

                                      MEMORANDUM OPINION

            This matter came before the court on October 3, 2018 as a hearing on the confirmation of

   the debtor’s amended plan of reorganization (P-126), and the objections thereto filed by creditor

   Narinda Gupta (P-140), and by the U.S. Trustee (P-145). The court has already denied

   confirmation of the debtor’s plan of reorganization by order dated August 10, 2018. Four days

   after denial of confirmation, the debtor filed this second plan, which is not substantially different

   than the plan already rejected by the court. Accordingly, this time, the court will set forth

   specifically, the reasons the plan cannot be confirmed in its present form.

            The debtor is a member of several limited liability companies, and through these he

   engages in the management of hotels. The debtor earns a substantial amount of money, and the

   reason for the filing of the petition under Chapter 11 of the Bankruptcy Code stems from

   litigation between the debtor and creditor Narinda Gupta. Gupta has filed a proof of claim in the

   amount of $2,150,687. An adversary and an objection to claim have been filed with respect to

   that claim, and the matter is set for trial on February 11, 2019.

            The U.S. Trustee objects that the plan is not feasible based on the projected disposable

   income and the projected plan payments. The U.S. Trustee also objects that the plan calls for

   payments to be made by non-debtor parties, i.e., the debtor’s wife, and the debtor’s business




                                                     1
Case 18-10482 Doc 164 Filed 12/13/18 Entered 12/13/18 12:55:28 Main Document Page 2 of 9



   partner. Finally, the U.S. Trustee also objects that the plan does not provide an analysis of the

   calculation of the debtor’s disposable income.

            Gupta joins the U.S. Trustee in objecting that the plan is not feasible. Gupta also objects

   that the plan does not call for all disposable income to be paid to unsecured creditors.

            At the confirmation hearing, the debtor entered into evidence a projection of his income

   and expenses covering the remainder of 2018, as well as 2019 and 2020.1 The debtor testified in

   support of these projections, and he was cross-examined by both the U.S. Trustee and Gupta. No

   other witnesses testified at the hearing.

       I.       Section 1129(a)(15) of the Bankruptcy Code.

            A debtor’s plan of reorganization in a Chapter 11 case must conform to the requirements

   of 11 U.S.C. §1129. Section 1129(a)(15) of the Bankruptcy Code states:

            In a case in which the debtor is an individual and in which the holder of an
            allowed unsecured claim objects to the confirmation of the plan—
            (A)      the value, as of the effective date of the plan, of the property to be
            distributed under the plan on account of such claim is not less than the amount of
            such claim; or
            (B)     the value of the property to be distributed under the plan is not less than
            the projected disposable income of the debtor (as defined in section 1325(b)(2)) to
            be received during the 5-year period beginning on the date that the first payment
            is due under the plan, or during the period for which the plan provides payments,
            whichever is longer.


   Thus, in a case such as this, where the debtor is an individual, and an unsecured creditor such as

   Gupta objects to plan confirmation, the court must look to the projected disposable income of the

   debtor for the five years following the first plan payment date, determine what that number is,

   and then ensure that at least that amount is distributed under the plan. Contrary to the objection

   of Gupta, this does not mean that this is the amount that must be distributed to the objecting


   1
      Debtor Exhibit 3. The projections also included past income and expenses from 2018, from the date of the filing
   of the Chapter 11 petition.

                                                           2
Case 18-10482 Doc 164 Filed 12/13/18 Entered 12/13/18 12:55:28 Main Document Page 3 of 9



   creditor, or even all of the unsecured creditors. The Code requires only that this amount be

   distributed under the plan.2

            The court next looks to what constitutes the disposable income of the debtor. Section

   1325(b)(2) defines “disposable income” as the current monthly income received by the debtor

   less amounts reasonably necessary to be expended,

       (A)(i) for the maintenance or support of the debtor or a dependent of the debtor. . .; and

            (ii) for charitable contributions in an amount not to exceed 15 percent of gross income of

            the debtor for the year in which the contributions are made; and

       (B) if the debtor is engaged in business, for the payment of expenditures necessary for the

            continuation, preservation, and operation of such business.

   For the debtor in this case, then, the court must determine the current monthly income, and then

   subtract the reasonable monthly expenses.

            Current monthly income is calculated by averaging the debtor’s monthly income during

   the six full months preceding the filing of the bankruptcy petition.3 The debtor’s schedules list

   his current monthly income as $36,972.4 A look at the adjusted gross income on the debtor’s

   2016 tax return shows an average income of $34,417 for 2016.5 According to the monthly

   operating reports the debtor’s average monthly income since filing his bankruptcy petition has

   been $29,274. At the evidentiary hearing on plan confirmation, the debtor projected average

   monthly income for the remainder of 2018 and 2019 at $26,000 per month, with that income

   increasing to $30,000 per month in 2020. Although both the U.S. Trustee and Gupta object that



   2
     In re Pfiefer, 2013 WL 5687512 (Bankr.S.D.N.Y.); In re Ferch, 333 B.R. 781 (Bankr. S.D.Tx. 2005).
   3
     Hamilton v. Lanning, 560 U.S. 505, 130 S.Ct. 2464, 177 L.Ed.2d 23 (2010).
   4
      Form 122B filed at Rec. Doc. 22. Form 122B requires the debtor to calculate current monthly income using the
   six months prior to filing the petition for relief.
   5
      The debtor’s 2017 tax return was not filed with the court or provided to the U.S. Trustee, so the court does not
   have those figures available to it.

                                                            3
Case 18-10482 Doc 164 Filed 12/13/18 Entered 12/13/18 12:55:28 Main Document Page 4 of 9



   this projected monthly income is too speculative, the court finds that the income projections are

   not unreasonable, given that the current monthly income from form 122B is even higher.

           The objections seem to stem from the fact that the debtor did not have underlying

   documentary support for his projected income, but as Hamilton v. Lanning holds, all that is

   necessary to determine current monthly income is to look at the average income in the 6 months

   preceding the filing of the bankruptcy petition. The court may then deviate from this number

   using the “forward looking approach” outlined in Hamilton v. Lanning if the court determines

   that this is the type of unusual case in which such an examination of the debtor’s future income

   and expenses is warranted. Here, there is nothing that persuades the court the forward looking

   approach is really necessary. The debtor’s work situation has not changed significantly, and the

   objectors point to no other circumstances that are particularly unusual with respect to the

   debtor’s income.

           Reasonable monthly expenses for a debtor above the median income, such as is the case

   here, includes those expenses specified in §707(b)(2).6 Section 707(b)(2) references the IRS

   National Standards and Local Standards as the benchmark for calculating the debtor’s monthly

   expenses. These expenses are based on family size. The debtor has a family of three.7 The IRS

   National Standards for food, housekeeping supplies, apparel & services, personal care products

   & services, and miscellaneous for a family of three is $1,384.00. IRS allowable living expenses

   transportation standard for ownership costs of two vehicles is $994; the operating cost for the

   southern region of the U.S. is $392. The IRS local housing and utilities standard for St.

   Tammany Parish, Louisiana, where the debtor resides is $1,865. The housing and utilities



   6
      Id.
   7
      There were some expenses in the monthly operating reports for a second child, but no other child was claimed on
   the debtor’s schedules.

                                                           4
Case 18-10482 Doc 164 Filed 12/13/18 Entered 12/13/18 12:55:28 Main Document Page 5 of 9



   standards include mortgage or rent, property taxes, interest, insurance, maintenance, repairs, gas,

   electric, water, heating oil, garbage collection, residential telephone service, cell phone service,

   cable television, and Internet service. Although the debtor has scheduled amounts in excess of

   these figures, this is what he is entitled to claim unless he puts on specific evidence to support

   higher amounts, which he did not. The debtor also claims a monthly childcare expense of $825,

   charitable contributions of $750, $94 for disability insurance, $0 for health insurance and $250

   for medical and dental expenses, and he is likely entitled to claim these amounts. Thus, $6,554

   would appear to be a ballpark figure for the reasonable monthly expenses the debtor can claim

   absent an evidentiary showing that he is entitled to more.8

            The debtor also has business expenses monthly ranging from a low of $0, to a high of

   $2,337.34. Since the filing of the petition, the average monthly business expenses have been

   $844. The debtor is entitled to present additional evidence specific to this category of expenses

   if he feels this is needed.9

            The five-year projected disposable income of the debtor, then is the monthly income less

   the reasonable monthly expenses. Using the current monthly income of $36,972 less the

   scheduled expenses, calculated above, of $6,554, the figure is $30,418. Over five years, then,

   the total that must be paid under the plan is $1,825,080. Using the debtor’s projected income of

   $26,000 from the confirmation hearing, the number is $19,446, rising to $23,446 after December

   of 2019, the total to be paid under the plan over a five year period is $1,358,760.10




   8
      Of course the debtor may amend his schedules to provide more accurate figures or present evidence that changes
   these figures; the court’s calculations are merely for illustrative purposes.
   9
      It is possible that some of the expenses in the monthly operating reports that appear to be in the personal expense
   category are actually business expenses.
   10
       This assumes the income of $26,000 per month for all of 2019, and $30,000 per month thereafter with the plan
   going effective in January 2019. That is not to say that this is what will happen, rather this is for illustrative
   purposes.

                                                             5
Case 18-10482 Doc 164 Filed 12/13/18 Entered 12/13/18 12:55:28 Main Document Page 6 of 9



            The current plan provides an end date of June 2035, which is problematic, because §

   1129(a)(15) the code requires the debtor to commit funds “during the 5-year period beginning on

   the date that the first payment is due under the plan, or during the period for which the plan

   provides payments, whichever is longer.” If the end date for the plan is June 2035, then the plan

   continues on for approximately 16 years. This would require the debtor to contribute between

   $4,453,632 and $5,840256, depending on which of the above figures is used. Clearly, the debt

   owed to Gupta will be satisfied long before this if the debtor pays his disposable monthly income

   into the plan every month. The requirements of the Bankruptcy Code and the debtor’s proposed

   time frame for repayment simply do not work.

      II.      Section 1129(b)(2)(B), the Absolute Priority Rule and the New Value Exception.

            A second problem that no one has raised is that §1129(b)(2)(B) requires that in a case

   such as this one where there is a class that does not accept the plan, the plan must provide that

   each holder of an unsecured claim “receive or retain on account of such claim such property of a

   value, as of the effective date of the plan, equal to the allowed amount of such claim;” or that the

   holder of an interest that is junior to that unsecured claim will not receive or retain under the

   plan any interest in property, except “that in a case in which the debtor is an individual, the

   debtor may retain property included in the estate under section 1115.” Essentially, this means

   that unlike in a Chapter 13 case, unless the debtor pays all objecting unsecured creditors the

   present value of their claims in full, the debtor cannot retain any pre-petition property. There is

   some disagreement as to whether this includes property to which the debtor is entitled to claim

   an exemption, but that issue has not been raised here, so the court need not concern itself with

   that question.




                                                     6
Case 18-10482 Doc 164 Filed 12/13/18 Entered 12/13/18 12:55:28 Main Document Page 7 of 9



            Although there is some disagreement among the courts as to how §1129(b)(2)(B) should

   affect the individual debtor, the Fifth Circuit has held that this “absolute priority rule” applies to

   individual debtors.11 In this case, it has been proposed that both the debtor’s non-filing spouse

   and the debtor’s non-filing business partner make contributions to the plan. Perhaps this

   constitutes some sort of “new value” contribution, although the debtor makes no mention of this

   in his plan. For the “new value” exception to apply there must be 1) a contribution that is new

   capital; 2) the contribution must be necessary for a successful reorganization; 3) the contribution

   must be in money or money’s worth; and 4) the contribution must be reasonably equivalent to

   the value of the property acquired by the equity holders (or in this case the individual Chapter 11

   debtor).12 Here the debtor’s plan proposes that the business partner contribute $5,000 per month

   until the plan is completed, presumably until June 2035, which would be almost $1 million

   dollars, and the debtor’s wife would contribute $2,532 per month for some unspecified period of

   time. The value of the property to be retained by the debtor is scheduled as $5,712,180, so the

   new value proposed is not reasonably equivalent to the scheduled value of the property to be

   retained.13

            The court also notes that despite the objection of the U.S. Trustee, it could find no cases

   or authority containing a prohibition against the debtor’s wife and/or business partner

   contributing funds to the plan. The court suspects the real objection was that the wife and

   business partner were not made available for examination at the confirmation hearing, although

   the debtor did proffer affidavits from each of them attesting to their willingness to make


   11
      In re Lively, 717 F.3d 406 (5th Cir. 2013).
   12
      Case v. Los Angeles Lumber Products Co., 308 U.S. 106. 60 S.Ct. 1, 84 L.Ed. 110 (1939); In re OCA, Inc., 357
   B.R. 72, 90 (Bankr. E.D.La. 2006)
   13
      The court notes, however, that the debtor has scheduled the value of the stock in several privately held Limited
   Liability Companies as $4,800,000, which the court suspects is completely unrealistic; it is unlikely that these
   membership interests are worth anything to anyone other than the debtor. No evidence to the contrary has been
   presented though, so for the time being, the court accepts this value.

                                                            7
Case 18-10482 Doc 164 Filed 12/13/18 Entered 12/13/18 12:55:28 Main Document Page 8 of 9



   payments under the plan.14 The debtor’s schedules state that his wife’s monthly income is

   $3,000, so she is committing almost all of her scheduled income to plan payments, which

   certainly raises questions of feasibility. When the U.S. Trustee raised this point at the hearing,

   the debtor testified that his wife’s income had increased to $5,000 per month, but other than the

   debtor’s testimony, there was no evidence offered to show this increase. Similarly, there was no

   evidence of the business partner’s ability to make these payments. As previously stated, neither

   the wife nor the business partner was available to testify.

               Although there appears to be no prohibition of plans based on third parties making plan

   payments, due to the feasibility objections the court cannot confirm this plan without more

   detailed information about the third party’s ability to make those payments. Further, the court

   cannot confirm an individual Chapter 11 plan in which the debtor retains property unless all

   objecting creditors are paid in full, or new value has been contributed by the debtor. The details

   of this plan are sufficiently unclear that the court cannot determine that these requirements have

   been met.

        III.      Feasibility

        One other failure of the debtor’s plan, as pointed out by Gupta, is that it does not provide a

   satisfactory accounting of the reorganized debtor’s future tax liability. The debtor fails to

   explain how his anticipated tax liability on his projected $26,000 monthly income is only $3,300

   a month or how much his monthly taxes will be on the projected increases in the future.




   14
      Neither the wife nor the business partner was at the hearing, so they did not testify, nor were they available for
   cross-examination. Instead, each signed a document entitled “Written Confirmation to Make Plan Payments.” The
   debtor made a proffer of these two documents, so the documents were not entered into the record as evidence.

                                                             8
Case 18-10482 Doc 164 Filed 12/13/18 Entered 12/13/18 12:55:28 Main Document Page 9 of 9



        IV.      Conclusion

        The debtor earns a substantial income, and the dollar value of the property he is attempting to

   retain is likely nowhere near as large as is indicated in his schedules. Additionally, soon, the

   debtor should have an actual dollar number to put to the claim filed against him by Gupta.15 The

   court does not think this is a hopeless case for reorganization, but the court cannot confirm the

   plan that is currently before the court. The debtor should probably rethink his approach to

   formulating a plan that meets all of the many requirements of an individual Chapter 11 plan

   should he chose to submit another plan for confirmation.

                      New Orleans, Louisiana, December 13, 2018.


                                                                   ______________________________
                                                                   Jerry A. Brown
                                                                   U.S. Bankruptcy Judge




   15
        The trial on the Gupta claim is scheduled for February 11, 2019.

                                                             9
